DAVIES, District Judge.
The above entitled cause was heard before the Court on April 7, 1953.
The cause was submitted upon the pleadings, evidence, exhibits, and argument of counsel for plaintiff and defendants, and, after due consideration thereof, the Court enters its findings of fact and conclusions of law, as follows:
Findings of Fact
1. The deceased soldier James Harrison Wilson married the defendant Mary Katherine Taylor, now Teague, on August 25, 1938, at Welch, West Virginia, which is located in McDowell County, they lived there for some time and later at Pineville, Wyoming County, West Virginia, and also at Davey, Wyoming County, West Virginia. This was the deceased soldier’s residence at the time he enlisted in the United States Army in the fall of 1942.
2. The deceased soldier Wilson and the defendant Mary Katherine Taylor Wilson also lived for a while in Madisonville, Monroe County, Tennessee, where some difficulties arose which caused an estrangement between Wilson and his wife. While she was confined at Madisonville in the fall of 1942, waiting to be sent to Nashville, Wilson and another man visited her and shortly thereafter Wilson enlisted, in the Army. He was stationed at Camp Handing, Clay County, Florida, for a number of months where he met James Reeder who lived in Cheatham County, Tennessee, and they became friends and tent mates.
3. In 1943 both of these men were transferred to Camp Forrest, Coffee. County, Tennessee, where they stayed several months and then they were transferred to. Camp Atterbury, Johnson County, Indiana. While stationed at Camp Forrest during the year 1943, Wilson visited the home of James Reeder’s parents at Joelton, Tennessee, and there met his sister, Helen Reeder.
4. In July 1943, Wilson and the defendant Helen Reeder were married in Franklin, Kentucky. They were accompanied by James Reeder and his sweetheart, who were also married at the same time. Thereafter Wilson regarded Reeder’s sister, Helen Reeder, as his lawful wife. He had an allotment made to her while he was serving at Camp Atterbury and she went there to live for a while and he had the policy of insurance involved in this proceeding taken out in which he named.her as beneficiary and he evidently listed her as á person to be notified in case anything happened to him because after he was killed she was notified that the body would be shipped to her, but she had at that time remarried.
5. The defendant Helen Reeder Wilson was paid by the Government on the insurance policy involved herein the total sum of $936.70, representing monthly payments of $27.55 for thirty-four months beginning July 1944, the’ month in which James Harrison Wilson was killed. James Harrison Wilson was a man of little education and it might have been that he thought, since his wife Mary Katherine Taylor Wilson, now Teague, was confined in the penitentiary at Nashville, it was not necessary for him to obtain a divorce from her before he could marry again, or it' might have been that he .did not know the requirements of divorce. He corresponded with her up until about the time he met Helen Reeder, and, of cotirse, when he decided to marry Helen Reeder, naturally he would not have told her that he had a *430wife by a previous marriage, living and not divorced.
6. Young' men do rather foolish things sometimes, as well as old men, but young fellows in the Army in time of war, and in time of stress, knowing that they are going overseas and likely not to return, quite often do things that they wouldn’t do under normal circumstances. The record not only' does not show that he secured a divorce from his first wife prior to the time he married the defendant Helen Reeder Wilson, but the record affirmatively shows from the testimony of his first wife that she was never served with any pap.ers wherein her husband Wilson was seeking a divorce- from her.
7. The record contains certificates of search by Clerks of the Court of the counties in which James Harrison Wilson lived prior to the time he went into the Army, to wit : McDowell County and Wyoming .County, West" Virginia, and Monroe County j Tennessee. 'At the time he' joined the Army his residence was Davey, Wyoming County, West Virginia. The only camps in which James Harrison Wilson was stationed from the time he joined the Army until he went overseas were Camp Blanding in Clay County, Florida, Camp Forrest in Coffee County, Tennessee, and Camp Atterbury in Johnson County, Indiana. Certificates of search prepared by the Clerks of the Courts in these counties were also filed. These certificates were in proper form an'd revealed that after diligent search no record of any divorce between James Harrison Wilson and Mary Katherine Taylor Wilson was found.
8. Since the complaint was filed in this cause the defendant Mary Katherine Taylor Wilson has married again and her name is now Mary Katherine Taylor Wilson Teague.
"9. The Court further finds that the defendant Mary Wilson Teague w:as less than thirty years old at the time of the death of her husband, James Harrison Wilson.
Conclusions of Law
1. The defendant Mary Katherine Wilson Teague was, at the time of the death of James Harrison Wilson, his lawful wife and she is entitled to the proceeds of the National Service Life Insurance Policy No. 15 330 448 which was issued upon the life of James Harrison Wilson, deceased, and involved herein.
2. The United States of America paid to the defendant Helen Reeder Wilson the sum of $936.70, in monthly installments of $27.55 each, in good faith. It will, therefore, not be required to pay said sum to the defendant Mary Wilson Teague, attorneys for said defendant expressly waiving any claim thereto in open court.
Judgment accordingly.